DISMISS and Opinion Filed September 19, 2022




                                  S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-00796-CV

               RAVEN M. WRIGHT, Appellant
                          V.
              JAN SEDDIC RISDEN, M.D. AND
 WOMEN’S HEALTH ASSOCIATES OF RICHARDSON, PLLC, Appellees

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-06098-2019

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is the parties’ agreed motion to dismiss the appeal with

prejudice. We grant the motion and dismiss the appeal with prejudice. See TEX. R.

APP. P. 42.1(a)(2).



                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE

220796F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

RAVEN M. WRIGHT, Appellant                  On Appeal from the 380th Judicial
                                            District Court, Collin County, Texas
No. 05-22-00796-CV         V.               Trial Court Cause No. 380-06098-
                                            2019.
JAN SEDDIC RISDEN, M.D., AND                Opinion delivered by Chief Justice
WOMEN’S HEALTH                              Burns. Justices Molberg and Smith
ASSOCIATES OF RICHARDSON,                   participating.
PLLC, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITH PREJUDICE.

     It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered September 19, 2022




                                      –2–